
	
		II
		109th CONGRESS
		2d Session
		S. 3668
		IN THE SENATE OF THE UNITED STATES
		
			July 17, 2006
			Mr. Hatch (for himself
			 and Mr. Kennedy) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Public Health Service Act to provide for the
		  expansion and improvement of traumatic brain injury programs, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Traumatic Brain Injury Act of
			 2006.
		2.Programs of
			 centers for disease control and prevention
			(a)Prevention of
			 traumatic brain injuryClause (ii) of section 393A(b)(3)(A) of
			 the Public Health Service Act (42 U.S.C. 280b–1b) is amended by striking
			 from hospitals and trauma centers and inserting from
			 hospitals and emergency departments.
			(b)National Program
			 for traumatic brain injury surveillance and registriesPart J of
			 title III of the Public Health Service Act (42 U.S.C. 280b et seq.) is
			 amended—
				(1)by redesignating
			 the first section 393B (relating to the use of allotments for rape prevention
			 education) as section 392A and moving such section so that it follows section
			 392; and
				(2)by amending
			 section 393B—
					(A)in the section
			 heading, by inserting surveillance and after
			 national program for
			 traumatic brain injury;
					(B)by striking
			 (a) In
			 General.—; and
					(C)in the matter
			 preceding paragraph (1), by striking may make grants and all
			 that follows through to collect data concerning— and inserting
			 may make grants to States or their designees to develop or operate the
			 State’s traumatic brain injury surveillance system or registry to determine the
			 incidence and prevalence of traumatic brain-related injury disability, to
			 ensure the uniformity of reporting under such system or registry, to link
			 individuals with traumatic brain injury to services and supports, and to link
			 such individuals with academic institutions to conduct applied research that
			 will support the development of such surveillance systems and registries as may
			 be necessary. A surveillance system or registry under this section shall
			 provide for the collection of data concerning—.
					(c)Authorization of
			 appropriationsSection 394A of the Public Health Service Act (42
			 U.S.C. 280b–3) is amended—
				(1)by striking
			 For the purpose and inserting (a) For the
			 purpose;
				(2)by striking
			 and after for fiscal year 1994;;
				(3)by
			 striking and after through 1998,;
				(4)by striking the
			 second period at the end; and
				(5)by
			 inserting , and such sums as may be necessary for each of fiscal years
			 2006 through 2010 before the period at the end.
				3.Programs of
			 national institutes of healthSection 1261 of the Public Health Service
			 Act (42 U.S.C. 300d–61) is amended—
			(1)in subparagraph
			 (D) of subsection (d)(4), by striking head brain injury and
			 inserting brain injury; and
			(2)in subsection (i),
			 by inserting , and such sums as may be necessary for each of fiscal
			 years 2006 through 2010 before the period at the end.
			4.Study on
			 traumatic brain injury
			(a)AmendmentPart
			 J of title III of the Public Health Service Act (42 U.S.C. 280b et seq.) is
			 amended by inserting after section 393B the following:
				
					393C.Study on
				traumatic brain injury
						(a)StudyThe Secretary, acting through the Director
				of the Centers for Disease Control and Prevention with respect to paragraph (1)
				and the Director of the National Institutes of Health with respect to
				paragraphs (2) and (3), shall conduct a study with respect to traumatic brain
				injury for the purpose of carrying out the following:
							(1)In collaboration
				with appropriate State and local health-related agencies—
								(A)determining the incidence and prevalence of
				traumatic brain injury in all age groups in the general population of the
				United States, including institutional settings, such as nursing homes,
				correctional facilities, psychiatric hospitals, child care facilities, and
				residential institutes for people with developmental disabilities; and
								(B)collecting,
				maintaining, and reporting national trends in traumatic brain injury.
								(2)Identifying common
				therapeutic interventions which are used for the rehabilitation of individuals
				with such injuries, and, subject to the availability of information, including
				an analysis of—
								(A)the effectiveness
				of each such intervention in improving the functioning, including return to
				work or school and community participation, of individuals with brain
				injuries;
								(B)the comparative
				effectiveness of interventions employed in the course of rehabilitation of
				individuals with brain injuries to achieve the same or similar clinical
				outcome; and
								(C)the adequacy of
				existing measures of outcomes and knowledge of factors influencing differential
				outcomes.
								(3)Developing
				practice guidelines for the rehabilitation of traumatic brain injury at such
				time as appropriate scientific research becomes available.
							(b)Dates certain
				for reportsNot later than 3 years after the date of the
				enactment of the Traumatic Brain Injury Act of 2005, the Secretary shall submit
				to the Congress a report describing findings made as a result of carrying out
				subsection (a).
						(c)DefinitionFor
				purposes of this section, the term traumatic brain injury means an
				acquired injury to the brain. Such term does not include brain dysfunction
				caused by congenital or degenerative disorders, nor birth trauma, but may
				include brain injuries caused by anoxia due to trauma. The Secretary may revise
				the definition of such term as the Secretary determines
				necessary.
						.
			(b)Conforming
			 amendmentPublic Law 104–166
			 (42 U.S.C. 300d–61 note) is amended by striking section 4.
			5.Programs of
			 health resources and services administration
			(a)State grants for
			 demonstration projects regarding traumatic brain injurySection 1252 of the Public Health Service
			 Act (42 U.S.C. 300d–52) is amended—
				(1)in subsection
			 (a)—
					(A)by striking
			 may make grants to States and inserting may make grants
			 to States and American Indian consortia; and
					(B)by striking
			 health and other services and inserting rehabilitation
			 and other services;
					(2)in subsection
			 (b)—
					(A)in paragraphs (1),
			 (3)(A)(i), (3)(A)(iii), and (3)(A)(iv), by striking the term State
			 each place such term appears and inserting the term State or American
			 Indian consortium; and
					(B)in paragraph (2),
			 by striking recommendations to the State and inserting
			 recommendations to the State or American Indian
			 consortium;
					(3)in subsection
			 (c)—
					(A)by striking the
			 term State each place such term appears and inserting
			 State or American Indian consortium; and
					(B)in paragraph (1),
			 by striking  each $2 and inserting each
			 $5;
					(4)in subsection (e),
			 by striking A State that received and all that follows through
			 the period and inserting A State or American Indian consortium that
			 received a grant under this section prior to the date of the enactment of the
			 Traumatic Brain Injury Act of 2005 may complete the activities funded by the
			 grant.;
				(5)in subsection
			 (f)—
					(A)in the subsection
			 heading, by inserting and
			 American Indian consortium after
			 State;
					(B)in paragraph (1)
			 in the matter preceding subparagraph (A), paragraph (1)(E), paragraph (2)(A),
			 paragraph (2)(B), paragraph (3) in the matter preceding subparagraph (A),
			 paragraph (3)(E), and paragraph (3)(F), by striking the term State
			 each place such term appears and inserting State or American Indian
			 consortium;
					(C)in clause (ii) of
			 paragraph (1)(A), by striking children and other individuals and
			 inserting children, youth, and adults; and
					(D)in subsection
			 (h)—
						(i)by
			 striking Not later than 2 years after the date of the enactment of this
			 section, the Secretary and inserting Not less than bi-annually,
			 the Secretary; and
						(ii)by
			 inserting section 1253, and section 1254, after programs
			 established under this section,;
						(6)by amending
			 subsection (i) to read as follows:
					
						(i)DefinitionsFor
				purposes of this section:
							(1)The terms
				American Indian consortium and State have the
				meanings given to those terms in section 1253.
							(2)The term traumatic brain
				injury means an acquired injury to the brain. Such term does not include
				brain dysfunction caused by congenital or degenerative disorders, nor birth
				trauma, but may include brain injuries caused by anoxia due to near drowning.
				The Secretary may revise the definition of such term as the Secretary
				determines necessary, after consultation with States and other appropriate
				public or nonprofit private entities.
							;
				and
				(7)in subsection (j),
			 by inserting , and such sums as may be necessary for each of the fiscal
			 years 2006 through 2010 before the period.
				(b)State grants for
			 protection and advocacy servicesSection 1253 of the Public
			 Health Service Act (42 U.S.C. 300d–53) is amended—
				(1)in subsections (d)
			 and (e), by striking the term subsection (i) each place such term
			 appears and inserting subsection (l);
				(2)in subsection (g),
			 by inserting each fiscal year not later than October 1, before
			 the Administrator shall pay;
				(3)by redesignating
			 subsections (i) and (j) as subsections (l) and (m), respectively;
				(4)by inserting after
			 subsection (h) the following:
					
						(i)Data
				collectionThe Administrator of the Health Resources and Services
				Administration and the Commissioner of the Administration on Developmental
				Disabilities shall enter into an agreement to coordinate the collection of data
				by the Administrator and the Commissioner regarding protection and advocacy
				services.
						(j)Training and
				technical assistance
							(1)GrantsFor
				any fiscal year for which the amount appropriated to carry out this section is
				$6,000,000 or greater, the Administrator shall use 2 percent of such amount to
				make a grant to an eligible national association for providing for training and
				technical assistance to protection and advocacy systems.
							(2)DefinitionIn
				this subsection, the term eligible national association means a
				national association with demonstrated experience in providing training and
				technical assistance to protection and advocacy systems.
							(k)System
				authorityIn providing services under this section, a protection
				and advocacy system shall have the same authorities, including access to
				records, as such system would have for purposes of providing services under
				subtitle C of the Developmental Disabilities Assistance and Bill of Rights Act
				of 2000.
						;
				and
				(5)in subsection (l)
			 (as redesignated by this subsection)—
					(A)by striking
			 and after fiscal year 2001, ; and
					(B)by inserting
			 and such sums as may be necessary for each of the fiscal years 2006
			 through 2010.
					
